DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-10 and 21, drawn to an equipment cooling device, classified in H01M 10/613.
II. Claims 11-13, drawn to an equipment cooling device, classified in B60L 58/26. 
III. Claims 14-20, drawn to an equipment cooling device, classified in B60H 1/00278.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, Embodiment 1, as seen in figures 1-11.
Species B, Embodiment 2, as seen in figures 12-13.
Species C, Embodiment 3, as seen in figures 14-15.
Species D, Embodiment 4, as seen in figures 16-17.
Species E, Embodiment 5, as seen in figures 18-20.
Species F, Embodiment 6, as seen in figure 21.
Species G, Embodiment 7, as seen in figure 22.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 11 and 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Sekiya Reference (US 2011/0113800) discloses all the limitations that are common to the three groups of inventions claimed (claims 1, 11 and 14), as follows:
an equipment cooling device (fig. 8) configured to cool a target equipment (9) [par. 0052] by a thermosiphon circuit (fig. 8) [par. 0045, lines 25-37 and par. 0072, as they apply to par. 0096-0097] that uses cold energy of a refrigeration cycle (90) and cold energy of outside air (from outdoor fan 3),
the equipment cooling device comprising (the following elements that are common to claims 1, 11 and 14):
a cooler (the undisclosed heat exchanger attached to the target element -9- that allows working fluid -41B- to cool the target equipment -9-) configured to cool the target equipment (9) by evaporation latent heat of the working fluid [par. 0051, as applies to the thermosiphon circuit of fig. 8],
a gas pipe (the portion of pipe -91B- after the target element -9-) (fig. 8) to guide the working fluid (41B) evaporated in the cooler (the undisclosed heat exchanger attached to the target element -9-),
a liquid pipe (the portion of pipe -91B- after exchanger 7B) (fig. 8) to guide the condensed working fluid (41B), and
an outside air temperature detector (62) [par. 0053, lines 8-10 and par. 0133, lines 1-6, as apply to the thermosiphon circuit of fig. 8].
(it is noted, for clarity, that:
not the same as the “a working fluid heat exchanger” (19) of claims 11 and 14. Exchangers (12) and (19) operate different and are connected to different cooling circuits;
-The “an air-cooled heat exchanger (13) of claim 1 is not claimed in claims 11 and 14;
-The “a gas pipe” is common to all independent claims to the extension that all independent claims call for a gas pipe that guides evaporated working fluid;
-The “a liquid pipe” is common to all independent claims to the extension that all independent claims call for a liquid pipe that guides condensed working fluid;
-The “a saturation temperature detector” is not required in claim 11;
-The “a heat radiation controller” of each independent claim is not the same. For instance, the heat radiation controller of claim 11 controls a heat radiation amount of cooling water flowing through a water-refrigerant heat exchanger (42) in a coolant circuit (40). This is not applicable to claim 1 or claim 14 since claims 1 and 14 do not require a water-refrigerant heat exchanger).

The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical features” is defined in PCT rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. Whether or not any particular technical feature makes a “contribution" over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
(i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO HINCAPIE SERNA/
Examiner, Art Unit 3763




	/CLAIRE E ROJOHN III/             Primary Examiner, Art Unit 3763